Citation Nr: 0433367	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  03-35 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a right shoulder 
disorder. 

3.  Entitlement to service connection for diabetes mellitus 
type II, to include as due to herbicide exposure. 

4.  Entitlement to service connection for congestive heart 
failure, to include as secondary to diabetes mellitus type 
II.

5.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service with the United States Army 
from November 1965 to November 1967, and served with the 
Pennsylvania Army National Guard from November 1967 to 
November 1971 and from June 1973 to June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has determined that additional development is 
necessary in the present case.  The veteran contends that he 
has bilateral hearing loss, a right shoulder disorder, 
diabetes mellitus type II, congestive heart failure, and 
hypertension that are related to his military service.

As an initial matter, the evidence of record indicates that 
the veteran served with the Pennsylvania Army National Guard 
from November 1967 to November 1971, and from June 1973 to 
June 1974.  The Board notes that it does not appear that the 
RO has requested verification of all periods of active duty, 
active duty for training, and inactive duty training with the 
National Guard, nor has the RO obtained relevant medical or 
personnel records from this service.  The Board notes that in 
May 2002 the RO requested full service records of the veteran 
from the Commander, 645th Maintenance Company, without 
response.  At his personal hearing in June 2004 the veteran 
stated, however, that there might have been some confusion 
regarding the unit to which he was assigned while in the 
National Guard in that he was assigned to the 876th 
Maintenance Battalion with headquarters in Johnstown, 
Pennsylvania.  In any event, 38 C.F.R. § 3.159 (c)(2) (2004) 
provides that VA must make as many requests as are necessary 
to obtain relevant records from a Federal department or 
agency and will end it efforts to obtain such records only if 
VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  The 
RO should ensure that personnel and medical records from the 
veteran's National Guard service are obtained prior to 
appellate review.  

At the veteran's June 2004 personal hearing, the Board was 
informed that evidence, not yet of record, existed that may 
support the veteran's claims.  In particular, the veteran 
stated that he was receiving Social Security Administration 
(SSA) benefits, beginning in April 2002.  SSA medical records 
are not included in the claims file and may assist in the 
adjudication of the veteran's claim.  In addition, the Board 
finds that there is medical evidence pertaining to the 
veteran's bilateral hearing loss, right shoulder, diabetes, 
congestive heart failure, and hypertension claims that is not 
yet of record.  Such evidence should be requested an obtained 
prior to appellate review. 

With respect to his bilateral hearing loss claim, the veteran 
was noted to have defective hearing at induction into the 
Army in March 1965.  At his June 2004 personal hearing, the 
veteran asserted that his hearing loss was aggravated in June 
1966 when he was struck by lightening while stationed at Fort 
Jackson, South Carolina.  He stated that he was hospitalized 
at the main military hospital at Fort Jackson for 
observation.  

With respect to the veteran's diabetes claim, he contended 
that he has developed diabetes mellitus type II as a result 
of exposure to Agent Orange during service between 1973 and 
1974.  While the veteran did not serve in Vietnam, he argues 
that he was exposed to Agent Orange while stationed in Camp 
Drum, New York in 1973 or 1974.  The RO should attempt to 
verify such exposure with appropriate government entities.

With respect to the veteran's congestive heart failure and 
hypertension claims, he reported that he has been treated at 
the Altoona VA Medical Center.  On remand, the RO should 
ensure that all current and relevant VA records are obtained.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:

1.  The RO should verify all periods of 
the veteran's military service as a 
member of the Pennsylvania Army National 
Guard to include periods of active duty, 
active duty for training, and inactive 
duty training.  In particular, the RO 
should verify the veteran's service 
between November 1967 to November 1971 
and from June 1973 to June 1974.  The RO 
should then attempt to obtain all related 
service personnel and medical records and 
associate them with the claims folder.  

2.  The RO should contact the Social 
Security Administration and request 
copies of the evidence relied upon by 
that agency to determine that the veteran 
was disabled, beginning April 2002.  

3.  The RO should request from the 
National Personnel Records Center actual 
clinical records of a June 1966 
hospitalization of the veteran at Fort 
Jackson, South Carolina.  If no such 
records can be found, or if they have 
been destroyed, as for specific 
confirmation of that fact.

4.  The RO should investigate the 
veteran's contentions that he was exposed 
to Agent Orange while at Camp Drum, New 
York.  An inquiry should be made to the 
U.S. Armed Services Center for Research 
of Unit Records (USACURR) as to whether 
Agent Orange was used at Camp Drum 
between June 1973 and June 1974.  

5.  The RO should obtain all medical 
records of the veteran from the Altoona 
VA Medical Center dated from November 
2001 to the present.  If no such records 
can be found, or if they have been 
destroyed, ask for specific confirmation 
of that fact.

6.  The RO should then review the record 
and readjudicate the veteran's claims.  
If the determinations remain adverse to 
the veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




